UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2038



BERNARD A. FUREY; ROMANA FUREY,

                                           Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 98-7244)


Submitted:   November 18, 1999         Decided:     November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard A. Furey, Romana Furey, Appellants Pro Se. Gilbert Steven
Rothenberg, Murray S. Horwitz, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard and Romana Furey appeal from the tax court’s orders

dismissing their petition for lack of prosecution and denying their

motion to vacate.   We have reviewed the record and the tax court’s

opinions and find no reversible error.    Accordingly, we affirm on

the reasoning of the tax court.   See Furey v. Commissioner, No. 98-

7244 (U.S.T.C. Mar. 3, 1999).     We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2